Case: 11-40633       Document: 00511816296         Page: 1     Date Filed: 04/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2012
                                     No. 11-40633
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JAMES BRANDON STROUSE,

                                                  Defendant-Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:10-CR-77-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       James Strouse challenges his sentences for making retaliatory threats
against a federal official under 18 U.S.C. § 115 and making threatening com-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40633   Document: 00511816296      Page: 2   Date Filed: 04/10/2012

                                 No. 11-40633

munications in violation of 18 U.S.C. 876. The charges were brought after
Strouse threatened to kill the Assistant United States Attorney, United States
District Judge, and probation office personnel who handled his child pornogra-
phy case. The sentences were imposed to run concurrently with one another but
consecutively to his undischarged sentence for possessing child pornography.
Because Strouse did not object to the sentences as unreasonable on the substan-
tive and procedural grounds he now raises, we review his claims for plain error.
See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009); United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      Without citing authority, Strouse suggests that the district court erred by
running the sentences consecutively, because he received no advance notice from
the court. There is no such requirement in the applicable statutory or guidelines
provisions. See 18 U.S.C. § 3584; U.S.S.G. § 5G1.3. Moreover, the statutory
default is to run the sentences consecutively, and the guidelines recommend
doing so. United States v. Candia, 454 F.3d 468, 475 (5th Cir. 2006); § 5G1.3(a).
Strouse fails to show that the purported error was clear or obvious, so he fails
to establish plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009);
United State v. Olano, 507 U.S. 725, 734 (1993).
      Strouse asserts that the record does not indicate whether the district court
considered the 18 U.S.C. § 3553(a) factors before imposing the sentences consec-
utively. Because the sentences were imposed in accordance with the applicable
guideline provision, U.S.S.G. § 5G1.3(a), we infer that the court considered the
§ 3553(a) factors. See Candia, 454 F.3d at 474. Strouse shows no error, plain
or otherwise. See Puckett, 556 U.S. at 135.
      Strouse claims the sentences are unreasonable because the record does not
indicate that the district court understood that § 5G1.3 is advisory. The record,
however, contains nothing to suggest that the court believed otherwise. “In the
absence of evidence to the contrary, this court assumes that the district court
knows the law and applies it correctly.” Whitelaw, 580 F.3d at 260. There is no

                                        2
   Case: 11-40633    Document: 00511816296      Page: 3    Date Filed: 04/10/2012

                                   No. 11-40633

error. See id.; Puckett, 556 U.S. at 135.
      With respect to substantive reasonableness, Strouse first suggests that the
sentences are unreasonable because the Sentencing Commission established the
offense levels in a “problematic manner.” But he does not explain how the pro-
cess was problematic or how it affects reasonableness. He fails to establish plain
error. See Puckett, 556 U.S. at 135.
      Strouse contends that he wrote the threatening letters because he was
upset, that he undertook no “significant planning,” and that he had no intent to
carry out the threats. He notes that he made no effort to conceal his identity.
For these reasons, he asserts that the guidelines range overstated the serious-
ness of the offenses, failed to provide just punishment, and undermined respect
for the law. He further asserts that the guidelines range did not account for his
honorable discharge from the military or his untreated mental issues at the time
he wrote the letters. Finally, he contends that his motiveSSa desire to parent his
children without supervision as required by the conditions of his supervised
releaseSSis a mitigating factor.
      Strouse has not demonstrated that the district court did not account for
a factor that should have received significant weight, that it gave significant
weight to an irrelevant or improper factor, or that it made a clear error of judg-
ment in balancing the sentencing factors. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). Strouse mailed eight letters with specific threats to kill
the prosecutor, probation personnel, and judge. Though Strouse now contends
that he never intended to carry out the threats, the government noted at sen-
tencing that the recipients of the threats did not take them lightly.
      Instead of working in his favor, Strouse’s military background weighs
against him, because he referenced it to intimidate the targets of his threats.
Strouse does not describe the nature of his alleged mental illness, and he did not
allege an insanity defense. Finally, he fails to show that his motive of wanting
unsupervised visits with his children was a factor that should have received sig-

                                         3
   Case: 11-40633    Document: 00511816296      Page: 4   Date Filed: 04/10/2012

                                  No. 11-40633

nificant weight, especially in light of his past convictions of recklessly injuring
one of his sons and possession of child pornography.
      Strouse fails to overcome the presumption that his guidelines sentences
were reasonable, see id., and thus he fails to show error, plain or otherwise, see
Puckett, 556 U.S. at 135. The judgment of sentence is AFFIRMED.




                                        4